t c memo united_states tax_court l a and rayani samarasinghe petitioners v commissioner of internal revenue respondent docket no filed date matthew pollick cavitch for petitioners beth a nunnink for respondent memorandum findings_of_fact and opinion marvel judge respondent determined deficiencies in petitioners’ federal_income_tax and accuracy-related_penalties under sec_6662 a for and as follows 1unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and continued year deficiency dollar_figure big_number penalty sec_6662 dollar_figure big_number after concessions the issues for decision are whether rental income attributable to petitioners’ rental of a commercial office building they owned to a related professional_corporation in and was passive_income under the transition rule set forth in sec_1_469-11 income_tax regs as petitioners contend or was nonpassive_income under the self-rental_rule of sec_1_469-2 income_tax regs as respondent determined and whether petitioners are liable for accuracy-related_penalties under sec_6662 in order to decide issue we must decide whether a lease executed in between petitioners and petitioner husband’s wholly owned professional_corporation constituted a written binding contract within the meaning of sec_1_469-11 income_tax regs with respect to and continued procedure monetary amounts have been rounded to the nearest dollar 2the parties stipulated that if the self-rental_rule of sec_1_469-2 income_tax regs is applicable then petitioners are liable for the deficiency if the self-rental_rule is not applicable then petitioners are not liable for the deficiency the parties also stipulated that the westwood property was rented for use in a business activity in which petitioner-husband materially participates findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts is incorporated herein by this reference petitioners resided in new jersey when they petitioned this court petitioners are husband and wife petitioner l a samarasinghe petitioner graduated from medical school in after graduation petitioner began to practice medicine during the years at issue petitioner who specializes in internal medicine and in critical care was an employee of his wholly owned professional_corporation l a samarasinghe m d p a medical corporation in the late 1970s petitioner hired ramesh sarva mr sarva a certified_public_accountant c p a to provide accounting services to the medical corporation and to petitioners over the years mr sarva among other things helped petitioner incorporate his medical practice performed accounting and bookkeeping services for the corporation and for petitioners provided tax planning advice including advice on tax_shelters and real_estate investments and prepared tax returns for the medical corporation and for petitioners at some point before or during mr sarva advised petitioner to purchase real_property for the medical corporation’s use mr sarva also advised petitioner to purchase the real_property in his individual capacity rather than through the medical corporation in petitioners purchased an office building in westwood new jersey westwood property and titled the property in both their names the westwood property is conveniently situated only a few blocks from pascack valley hospital which petitioner visits frequently in connection with his medical practice after petitioners purchased the westwood property mr sarva prepared a lease using a standardized lease form that purported to lease the westwood property to the medical corporation in exchange for monthly rent payments and other consideration the lease recited that the medical corporation would use the westwood property as a doctor’s office the lease ran from date until date with the term to be renewed automatically unless sooner terminated as hereinafter provided at the annual rent of dollar_figure with increase every year all payable in equal monthly installments in advance on the first day of each and every calendar month the lease also provided as follows nineteenth --the landlord has made no representations or promises in respect to said building or to the demised premises except those contained herein and those if any contained in some written communication to the tenant signed by the landlord this instrument may not be changed modified discharged or terminated orally petitioners and the medical corporation executed the lease on date the lease from date when petitioners and the medical corporation executed the lease through and including the years at issue mr sarva had no knowledge of the existence of any document that formally amended the lease or of any other written lease regarding the westwood property the medical corporation maintained its offices in the westwood property through at least during its occupancy of the westwood property the medical corporation made numerous improvements to the property including basic renovations and the installation of an in-house radiology system and a laboratory the medical corporation paid for all improvements the aggregate cost of which mr sarva estimated to be approximately dollar_figure the medical corporation used a fiscal_year that began on december and ended on november for accounting and tax purposes during the course of a fiscal_year the medical corporation periodically issued checks to petitioner without designating what the checks were for the checks typically ranged in amount from dollar_figure to as much as dollar_figure and were made payable to petitioner the checks did not contain any notation regarding the purpose of the payments the medical corporation 3although mr sarva testified that there were no documents amending or modifying the lease and that there was no other written lease involving the westwood property we decline to find these statements as facts because mr sarva can testify only to what he knew through personal knowledge because petitioners did not appear at trial or testify whatever information they might possess is not before us issued the checks to petitioner whenever petitioner needed or wanted money petitioner’s office periodically sent mr sarva the bank statements and canceled checks for the medical corporation and mr sarva’s office would summarize the data using a software program called quickbooks the checks made payable to petitioner as well as other checks issued by the medical corporation for petitioner’s personal expenses such as mortgage property taxes and estimated_tax payments were recorded in general ledger account due officer at the end of the fiscal_year mr sarva made adjusting entries which allocated the payments made to petitioner during the year to specific expense accounts such as salary payroll and rent mr sarva determined the amounts to be allocated to salary and to rent in making the allocation to rent mr sarva did not consult the lease and he assumed that the annual rental period coincided with the medical corporation’s fiscal_year with respect to the fiscal years ending date and mr sarva did not calculate what the annual rent should be under the lease assuming it was in effect for those years nor did he determine the amount of the required monthly lease payment under the lease the record contains no evidence that the medical corporation made monthly rent payments to petitioners during and as would have been required by the lease assuming that the lease was still in effect for those years mr sarva prepared federal_income_tax returns for the medical corporation for the fiscal years ending date through at least some of those returns were filed electronically the medical corporation claimed deductions for rental expenses attributable to the westwood property4 on those corporate tax returns as follows fye nov rental_expense_deduction dollar_figure big_number 1big_number 2big_number big_number big_number 1the parties stipulated petitioners’ retained copy of the medical corporation’s federal tax_return the retained copy shows a rental_expense_deduction of dollar_figure the parties also stipulated a copy of the tax_return database electronic return_information for the medical corporation’s return the electronic return_information summary reflects that the medical corporation claimed a rental_expense_deduction of dollar_figure 4the parties stipulated that the following amounts represent the correct amounts of rent required by the lease if it was still in effect for rental terms ending in through rental term ending june rental income dollar_figure big_number big_number big_number big_number big_number 2the parties stipulated petitioners’ retained copy of the medical corporation’s federal tax_return the retained copy shows a rental_expense_deduction of dollar_figure the parties also stipulated a copy of the tax_return database electronic return_information for the medical corporation’s return the electronic return_information summary reflects that the medical corporation claimed a rental_expense_deduction of dollar_figure petitioners timely filed their joint through federal_income_tax returns which mr sarva also prepared petitioners reported the following rental income attributable to the westwood property lease year rental income dollar_figure big_number -0- big_number -0- big_number on schedule e supplemental income and loss of their and returns petitioners treated the rental income of dollar_figure as passive_income which was taken into account in calculating the passive losses for those years on date respondent mailed petitioners a notice_of_deficiency for and respondent determined that the rental income attributable to the westwood property constituted self-rental income which is nonpassive_income that cannot be taken into account in calculating the correct amount of a passive loss respondent also determined that petitioners were liable for the 20-percent accuracy-related_penalty under sec_6662 for each of the years and petitioners timely petitioned this court to redetermine respondent’s determinations and the case was set for trial on date petitioners who were represented by counsel did not appear or testify at trial and petitioners’ counsel called only one witness mr sarva opinion i rental payments as nonpassive_income a burden_of_proof the commissioner’s determinations in a notice_of_deficiency are presumed correct and the taxpayer ordinarily bears the burden of proving that those determinations are erroneous rule a 290_us_111 sec_7491 however provides that the burden_of_proof with respect to a disputed factual issue shifts to the commissioner if the taxpayer produces credible_evidence with respect to the issue the taxpayer complied with the substantiation requirements and the taxpayer cooperated with the secretary5 with regard to all reasonable requests for information sec_7491 see also 116_tc_438 petitioners do not contend that sec_7491 applies and the 5the term secretary means the secretary_of_the_treasury or_his_delegate sec_7701 and the term or_his_delegate means any officer employee or agency of the treasury_department duly authorized by the secretary_of_the_treasury directly or indirectly by one or more redelegations of authority to perform the function mentioned or described in the context sec_7701 record does not permit us to conclude that petitioners satisfied the requirements of sec_7491 accordingly petitioners bear the burden of proving that respondent erroneously determined that their and rental income attributable to the westwood property was nonpassive_income b passive_activity_losses and the self-rental_rule generally a taxpayer may deduct a loss incurred_in_a_trade_or_business sec_165 however a taxpayer may not deduct a loss from a passive_activity sec_469 ordinarily a passive_activity is an activity involving the conduct_of_a_trade_or_business in which the taxpayer does not materially participate sec_469 however except as provided in sec_469 the term passive_activity also includes a rental_activity regardless of whether a taxpayer materially participates in the activity sec_469 a passive_activity_loss is defined as the excess if any of the aggregate losses from passive activities during a taxable_year over the aggregate income from passive activities for such year sec_469 in order to calculate a taxpayer’s passive_activity_loss for a taxable_year the taxpayer must ascertain whether the taxpayer’s income and losses are from passive activities in accordance with rules set forth in sec_469 and related regulations mr sarva characterized the rental income attributable to petitioners’ rental of the westwood property to the medical corporation during and as passive_income and in preparing petitioners’ and returns offset that income with passive losses to arrive at petitioners’ nondeductible passive_activity_losses for and in the notice_of_deficiency respondent recharacterized the rental income as nonpassive_income determining that the income was self-rental income within the meaning of sec_1_469-2 income_tax regs while sec_469 generally characterizes rental_activity as passive sec_1_469-2 income_tax regs provides that net rental income received by the taxpayer for use of an item of the taxpayer’s property in a business in which the taxpayer materially participates shall be treated as income not from a passive_activity the rule_of sec_1_469-2 income_tax regs which is sometimes referred to as the self- rental rule or the recharacterization rule creates an exception to the normal rule set forth in sec_469 and that sec_469 authorizes the secretary to promulgate regulations which provide that certain items of gross_income will not be taken into account in determining income or loss from any activity and the treatment of expenses allocable to such income income from a rental_activity is passive_income for purposes of sec_469 regardless of whether a taxpayer materially participates in the activity see 123_tc_275 the parties stipulated that petitioners rented the westwood property to petitioner’s medical corporation for use in the corporation’s business the parties also stipulated that petitioner materially participated in the business activity of the medical corporation because petitioner materially participated in the business activity and petitioners rented the property for such use the self-rental_rule would appear to apply therefore unless an exception to the rule applies petitioners must characterize the westwood property rental income as nonpassive_income and may not offset this income against accumulated and unused passive losses c written binding contract exception petitioners contend that the self-rental_rule of sec_1_469-2 income_tax regs does not apply because they are entitled to transitional relief under sec_1_469-11 income_tax regs sec_1_469-11 income_tax regs provides that in applying sec_1_469-2 income_tax regs a taxpayer’s rental income is passive if it is attributable to the rental of property pursuant to a written binding contract entered into before date to qualify for transitional relief under the regulation a taxpayer must prove that the rental income in question was paid pursuant to a written lease that was entered into before date and was still in effect ie was binding and enforceable for the year at issue 279_f3d_547 7th cir affg 114_tc_366 at a minimum for a lease to be binding on a party it must be enforceable under applicable state law 218_f3d_733 7th cir affg tcmemo_1999_185 petitioners executed a written lease with respect to the westwood property--the lease because the parties do not dispute that the lease was entered into before date and was in writing the sole issue remaining is whether the lease remained in force and was binding under state law for and we examine relevant state law and the actions of the parties to the lease during the years at issue to decide this issue the parties agree that the relevant state law is the law of the state of new jersey under new jersey law an enforceable agreement exists when two parties ‘agree on essential terms and manifest an intention 7the lease did not specify the law governing the interpretation of the lease in the absence of an agreement by the parties to a lease regarding applicable law we apply the law of the state where the property is located 279_f3d_547 7th cir affg 114_tc_366 218_f3d_733 7th cir affg tcmemo_1999_185 to be bound by those terms ’ 74_fedappx_164 3d cir the essential terms of a lease include an adequate description of the property a definite term including the commencement_date the agreed rental and the manner of payment brechman v adamar of n j inc a 2d n j super ct ch div if the lease_term exceed sec_3 years the lease also must comply with the statute_of_frauds n j stat ann west under the statute_of_frauds the lease must be in writing and signed by both landlord and tenant id unlike some other jurisdictions new jersey does not distinguish between a renewal and an extension of a lease schnakenberg v gibraltar sav loan association a 2d n j super ct app div see also balsham v koffler a 2d n j super ct app div if a lease provides for renewal the renewal merely continues the old lease schnakenberg v gibraltar sav loan association supra pincite a general covenant to renew implies a renewal or extension for the same term as provided in the original lease and is sufficiently definite and certain to be enforceable id 8the parties do not dispute that the lease complied with the statute_of_frauds at the time of execution effective date new jersey amended its statute_of_frauds repealing n j stat ann see p l c n j the parties agree that the statute_of_frauds in effect for applies to the lease no new lease is required jador serv co v werbel a 2d n j the lease contained the essential terms required to make it a binding and enforceable agreement when it was executed in the lease was in writing contained an adequate legal description of the leased premises and included provisions that specified the agreed term of the lease the rent and the manner in which the rent should be paid its renewal and rent adjustment provisions if followed by the parties to the lease enabled the parties to renew the lease as a binding contract in years9 after the initial rental term that ran from date through date the parties do not appear to dispute that the lease was a binding contract that was enforceable under state law when it was originally executed in the parties’ disagreement focuses on whether the lease was still a binding contract with respect to the years and under new jersey law parties to a contract may modify abandon abrogate or rescind a contract cnty of morris v fauver a 2d n j we consider whether petitioners have proved by a preponderance of credible_evidence that the lease was still 9respondent would have us conclude that the ability to renew under the lease was limited to one additional term neither the lease as drafted nor any principle of new jersey law appears to support such a conclusion a binding contract in effect for taxable years ending in and under new jersey law the parties to a contract may make limited changes to the contract through modification which can be done either by express agreement or by conduct id pincite for example a landlord and tenant may alter the rent if the lease authorizes modification the parties comply with any provisions regarding modification and the modification is supported by consideration oscar v simeonidis a 2d n j super ct app div under new jersey law the parties may also rescind the initial contract in favor of a subsequent contract rosenberg v d kaltman co a 2d n j super ct ch div if the parties enter into a subsequent contract covering the same subject matter and the subsequent contract contains terms inconsistent with the initial contract the subsequent contract rescinds the initial contract and becomes the only agreement on the part of the parties on the subject matter id the difference in terms however must be so inconsistent that the two contracts cannot stand together id abandonment under new jersey law refers to actions of parties to a formerly binding contract that demonstrate that the contract is no longer in effect a court may infer abandonment from the surrounding circumstances mossberg v standard oil co of n j a 2d n j super ct law div for example in mossberg the superior court of new jersey found that the parties had abandoned a formerly binding contract that the parties had executed years before on the basis of evidence that the parties had ignored the contract provisions during the period then in dispute id pincite with these principles in mind we examine the very sparse record for what it tells us about whether the lease was still in effect for and regardless of the enforceability of the lease during the initial rental term which the parties appear to assume the record contains no credible_evidence regarding the history and enforceability of the lease for periods between date the end of the initial rental term and date the earliest fiscal_year as to which there is evidence in the record of an allocation to rental expense by mr sarva with respect to and the record is replete with evidence demonstrating that petitioners the medical corporation and mr sarva did not pay any attention to the terms of the lease the parties to the lease ignored the lease provision with respect to the amount of required rent the parties to the lease ignored the lease requirement that monthly rent payments be made the term of the lease which originally ran from july through june appears to have been changed to a term corresponding to the fiscal_year of the medical corporation mr sarva who drafted the lease and supervised its execution by petitioners and the medical corporation did not consult the lease in making his annual allocation between petitioner’s salary and rental income and his determination of the rental income included in petitioners’ income and the rental expense deducted on the medical corporation’s returns for the taxable years ended in and did not coincide with what should have been reported under the lease if it were still in effect for those yearsdollar_figure the record overwhelmingly demonstrates that during the taxable years ending in through the lease was a meaningless document that was simply not followed by petitioners the medical corporation or mr sarva who implemented and supervised the rental arrangement petitioners had the burden of convincing us that the lease was still a binding contract under new jersey law in and they failed to do so during the fiscal years ending and neither petitioners nor mr sarva calculated the correct amount of rent due under the lease and the medical 10in fact mr sarva did not include any rental income from the westwood property lease on petitioners’ and returns even though the medical corporation claimed a rental_expense_deduction on its returns for each of the related fiscal years petitioners argue that their failure to report rental income on their and returns was a mistake attributable to mr sarva and should not be treated as evidence that the lease was no longer in effect corporation did not make the required monthly rental payments the rental arrangement during those years was completely ad hoc-- the accountant determined the rent after the fact on the basis of his analysis of petitioner’s financial situation at the time on these facts we conclude that petitioners have not proved that the lease was a binding contract during and because petitioners have not proved that the lease was a binding contract under new jersey law and in effect for and petitioners have failed to prove that they qualify for transitional relief under sec_1_469-11 income_tax regs and respondent’s determination that the rental income petitioners reported on their and returns is nonpassive_income under sec_1_469-2 income_tax regs is sustained ii accuracy-related_penalty under sec_6662 sec_6662 authorizes the commissioner to impose a penalty on an underpayment_of_tax that is attributable to negligence or disregard of rules or regulations or any substantial_understatement_of_income_tax sec_6662 and b and the commissioner bears the initial burden of production with respect to the taxpayer’s liability for the sec_6662 penalty sec_7491 at trial the commissioner must introduce sufficient evidence indicating that it is appropriate to impose the relevant penalty higbee v commissioner t c pincite if the commissioner satisfies his initial burden of production the burden of producing evidence to refute the commissioner’s evidence shifts to the taxpayer and the taxpayer must prove that the penalty does not apply id pincite respondent contends that petitioners are liable for the accuracy-related_penalties because the underpayments of tax are attributable to either negligence or disregard of rules or regulations and or to a substantial_understatement_of_income_tax respondent’s contentions necessarily reflect alternative grounds for imposing the sec_6662 penalty because only one sec_6662 accuracy-related_penalty may be imposed with respect to any given portion of any underpayment even if the underpayment is attributable to more than one of the types of listed conduct 132_tc_161 affd 408_fedappx_908 6th cir sec_1_6662-2 income_tax regs we turn first to respondent’s contention that the sec_6662 penalties should be imposed because the underpayments for and were attributable to petitioners’ negligence see sec_6662 and b for purposes of sec_6662 negligence is any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code and disregard includes any careless reckless or intentional disregard sec_6662 see also 85_tc_934 negligence is lack of due care or failure to do what a reasonably prudent person would do under the circumstances sec_1_6662-3 income_tax regs negligence also includes any failure to exercise ordinary and reasonable care in the preparation of a tax_return or any failure to keep adequate books_and_records and to properly substantiate items sec_1_6662-3 income_tax regs a return position that has a reasonable basis is not attributable to negligence id respondent introduced evidence at trial establishing that the rent paid_by the medical corporation during and did not comply with the terms of the lease mr sarva’s testimony confirmed that he made an allocation to rent at the end of each taxable_year without regard to the terms of the lease nevertheless petitioners took the position on their and returns that the lease was still binding and treated the and rental income as passive_income under the transition rule_of sec_1_469-11 income_tax regs this evidence was sufficient to satisfy respondent’s initial burden of production and shift the burden of production to petitioners petitioners did not prove that they were not negligent in treating their and rental income from the medical corporation as passive_income under the transition rule_of sec_1_469-11 income_tax regs because we hold that the underpayments were attributable to negligence we need not address whether a substantial_understatement_of_income_tax exists for either or both of the years at issuedollar_figure we turn then to petitioners’ contention that they are entitled to relief under sec_6664 from the sec_6662 penalties a taxpayer may avoid liability for the sec_6662 penalty if the taxpayer demonstrates that he or she had a reasonable basis for the underpayment and that he or she acted in good_faith with respect to the underpayment sec_6664 sec_1_6664-4 income_tax regs reasonable_cause and good_faith are determined on a case-by-case basis taking into account all pertinent facts and circumstances sec_1_6664-4 income_tax regs the most important factor in determining reasonable_cause and good_faith is the extent of the taxpayer’s effort to assess his or her proper income_tax_liability id see also 136_tc_585 a taxpayer may establish reasonable_cause and good_faith within the meaning of sec_6664 if the taxpayer demonstrates that he or she reasonably relied in good_faith on the informed advice of an independent professional adviser as to the proper tax treatment of an item sec_1_6664-4 income 11a substantial_understatement_of_income_tax exists with respect to an individual taxpayer if the amount of the understatement exceeds the greater of percent of the tax required to be shown on the return or dollar_figure sec_6662 in any event it would appear that a substantial_understatement exists for tax regs see also 469_us_241 115_tc_43 affd 299_f3d_221 3d cir the taxpayer must show that the adviser was a competent and qualified professional who had sufficient expertise to justify the taxpayer’s reliance the taxpayer provided all necessary and accurate information to the adviser and the taxpayer actually relied in good_faith on the adviser’s judgment in deciding on the proper tax treatment of the item see neonatology associates p a v commissioner supra pincite mr sarva has been a practicing c p a for over years he has extensive experience in tax planning and return preparation12 and has advised clients with respect to real_estate transactionsdollar_figure petitioners relied on mr sarva’s judgment in purchasing the woodside property in in setting up the leasing transaction and in preparing their and the medical corporation’s tax returns each year given mr sarva’s credentials and the longstanding professional relationship between petitioners and mr sarva we find that petitioners were justified in relying on mr sarva 12mr sarva testified that he serves approximately clients residing in states 13mr sarva also has real_estate investment experience petitioners depended upon mr sarva to handle their books_and_records and those of the medical corporation to advise them on their tax situation and to prepare their tax returns mr sarva was either in possession of all necessary information and records including a copy of the lease to perform his work for petitioners and the medical corporation competently or could get access to the information through petitioners finally we are satisfied that even though petitioners did not testify they nevertheless relied in good_faith on mr sarva’s judgment regarding the proper tax treatment of the and rental income mr sarva testified that he made all of the rental expense allocations and that he determined that petitioners’ rental income during and constituted passive_income petitioners had no reason not to trust the judgment of mr sarva who has served as their tax professional for over two decades under the circumstances we find that petitioners reasonably relied in good_faith on mr sarva’s advice and judgment as reflected on petitioners’ and returns we conclude therefore that petitioners are not liable for the sec_6662 accuracy-related_penalties for and we have considered the parties’ remaining arguments and to the extent not discussed above conclude those arguments are irrelevant moot or without merit to reflect the foregoing decision will be entered for respondent as to the deficiencies and for petitioners as to the accuracy-related_penalties under sec_6662
